Citation Nr: 1500554	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the Veteran's claim to reopen a previously denied April 1974 claim for service connection for bilateral hearing loss. 

In October 2013, the Veteran testified before the undersigned at a RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  In an unappealed November 1974 rating decision, the RO denied service connection for bilateral hearing loss on the basis that there was not sufficient evidence of the incurrence or aggravation of bilateral hearing loss during service.

2.  The evidence associated with the claims file subsequent to the November 1974 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  New and material evidence has been received and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  

In this case, in October 2010, a VCAA letter was sent to the Veteran prior to the appealed November 2010 rating decision.  The letter notified the Veteran of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the letter explained how VA determines the disability rating and effective date of a disability once service connection has been established.  The letter also described what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  As a result, the Board finds that VA's duty to notify, including the VA's obligations under Kent v. Nicholson, have been met. 

In Bryant v. Shinseki, 23 Vet. App. 493 -94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In the October 2013 Travel Board hearing regarding the issue of service connection, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claim for service connection.  The VA obtained the Veteran's service treatment records and post service treatment records.  The VA also afforded the Veteran an audiological examination in April 2012 and addendum opinions in June and August 2012.  The Board finds the April 2012 examination report combined with the June and August 2012 addendum opinions are collectively adequate as together the reports considered the Veteran's subjective reports, the Veteran's service records, VA records, post service medical records, and provided objective medical findings as to whether the Veteran's bilateral hearing loss was incurred in or aggravated by service.  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  The RO first denied the Veteran's claim of service connection for bilateral hearing loss in a November 1974 rating decision.  The Veteran did not appeal the decision, and, as such, it is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

Generally, a claim, which has been denied in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  In other words, absent the submission of both "new and material" evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will, therefore, undertake a de novo review to determine whether new and material evidence sufficient to reopen the claim been submitted in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claim of service connection for bilateral hearing loss was denied in a November 1974 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records and VA treatment records.  Subsequently, in April 2011, the Veteran submitted a letter from an audiologist, Dr. B., who opined that the audiological testing performed in November 1967 just prior to the Veteran's discharge showing hearing within the normal range was likely flawed because the Veteran exhibited moderate hearing loss in February 1966, soon after induction, and noise induced hearing loss is irreversible.  As such, new evidence has been submitted since the November 1974 rating decision.  

The new evidence submitted is material.  "The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Here, the November 1974 rating decision denied the Veteran's claim in part because the Veteran underwent audiological examinations in November 1967, just prior to discharge in January 1968, showing he had normal hearing.  The April 2011 letter from Dr. B attacks the validity of the November 1967 audiological examinations.  Presumed credible, this additional evidence relates to an unestablished fact necessary to substantiate the claim, the incurrence or aggravation of an injury during service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for bilateral hearing loss is reopened.


III.  Service Connection

The Veteran contends that he currently suffers from bilateral hearing loss due to noise exposure during active military service.  Specifically, he alleges that he was exposed to extremely loud noise, including weapon discharges, while serving as a tank commander.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  As an alternative to the nexus requirement, service connection for chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the Board finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes as evidenced by the April 2012 VA examination.  Right ear pure tone thresholds were 60, 75, 75, 70, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 55, 70, 75, 70, and 85 decibels at the same frequencies. The Veteran's speech recognition scores were 92 percent in the right and 84 percent in the left ear. 

In terms of noise exposure, the Veteran's DD-214 shows that his military occupational specialty was a tank unit commander and the April 2012 VA examination found that tank unit commanders have a high probability of hazardous noise exposure.  Additionally, in his October 2013 Board hearing, the Veteran reported that he was repeatedly exposed to loud noises in service, including engine noise and noise from weapon discharges.  The Veteran also submitted a January 2011 statement from a fellow Veteran he served with, Mr. G., detailing the numerous instances when the Veteran was exposed to noise during service.  Based on the foregoing evidence, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154.  As such, the claim turns on whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

An Audiological examination from February 2, 1966, showed the Veteran's right ear pure tone thresholds were 10, 30, 55, and 45 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 20, 35, and 35 decibels at the same frequencies.  Similarly an audiological examination from February 10, 1966, showed the Veteran's right ear pure tone thresholds were 5, 25, 40, and 45 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 0, 10, 30, and 55 decibels at the same frequencies.  These scores show evidence of mild to moderate hearing loss.  As such, the Board finds that bilateral hearing loss was noted upon entry and the presumption of soundness does not apply in this case.  

An audiological examination on November 8, 1967, showed the Veteran's right ear pure tone thresholds were 10, 15, 25, and 25 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 20, 20, and 25 decibels at the same frequencies.  These readings were within the range of normal hearing for VA purposes.  In a report of medical examination from November 8, 1967, the Veteran stated that he had hearing loss.  Accordingly, three follow up audiological examinations were conducted on November 25, 1967, to ensure the validity of the November 8th examination.  The three examinations produced nearly identical scores, with all three tests showing the Veteran's right ear pure tone thresholds were 15, 25, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000.  Left ear pure tone thresholds were 10, 25, 25, 25, and 25 decibels at the same frequencies, although one of the three tests showed a pure tone threshold of 15 at 500 decibels.  All four audiological examinations performed in November 1967 showed that the Veteran's hearing had actually improved since entrance into the military, and was now within normal limits.  As the Veteran's hearing actually improved, not worsened, during service, the presumption of aggravation under section 1153 does not apply, and the burden remains on the Veteran to show that military service aggravated his preexisting hearing loss.

At his October 2013 hearing, the Veteran stated that although he did not notice an abrupt change in his hearing during service, he does believe his hearing worsened during service.  According to the Veteran, after discharge, he first sought help for his hearing in London, United Kingdom, in 1973.  He claims that he went to a hearing aid store in London, had his hearing tested, and tried on hearing aids, which really helped his hearing.  After returning from London, the Veteran claims he went to VA vocational rehabilitation, and they helped him obtain hearing aids.

There is no record of the Veteran receiving treatment for hearing loss from discharge until he filed his claim to reopen in August 2010.  

In April 2011, the Veteran submitted a letter from an audiologist, Dr. B., stating that noise induced hearing loss is irreversible, and therefore, the audiological testing from November 1967 showing the Veteran had improved hearing, most likely was a "false-normal reading" due to faulty calibration of the Audiometer or inaccurate interpretation of the test results.  A follow-up statement, expressing the same opinion, is dated in October 2013. This opinion is based on a flawed premise, namely that the Veteran's hearing deficit in February 1966 was caused by noise exposure.  There is no evidence related to whether the Veteran's hearing deficit in February 1966 was based on genetics, noise exposure, or some other cause.  As a result, Dr. B.'s conclusion that noise induced hearing loss is irreversible does not provide much support for her opinion that the April 1976 audiological testing was flawed.  Dr. B. did not give an opinion as to the cause of the Veteran's current bilateral hearing loss.  

The Veteran was examined by a VA audiologist in April 2012, and as outlined in detail above, the examination found the Veteran suffered from bilateral hearing loss.  The examiner, however, found he could not provide an opinion as to the cause of the Veteran's hearing loss, without resorting to speculation, because he had not reviewed the Veteran's claims file.  After reviewing the Veteran's claims file, in June 2012, the examiner provided an addendum opinion stating that because the Veteran's hearing improved, not worsened, during service, the Veteran's hearing loss was not due to military service.

In August 2012, another VA audiologist reviewed the Veteran's claims file and provided another opinion as to the cause of the Veteran's bilateral hearing loss.  The audiologist noted that Dr. B.'s suggestion that the November 1967 audiological examinations were invalid was purely speculative, and the consistency of the findings of the four audiological examinations from November 1967 suggests the test results are valid and reliable.  The audiologist then opined that because the Veteran's hearing actually improved during service, there is no evidence of hearing loss until roughly 45 years after discharge, and medical research does not support the delayed onset of noise induced hearing loss, the Veteran's current bilateral hearing loss is more likely than not the result of the natural progression of hearing due to the aging process, and therefore, it is not at least as likely as not due to noise exposure during military service.        

Based on the above, the Board finds that the most probative evidence is against a finding of service connection. 

In this regard, the Board finds the April 2012 VA examination and accompanying June and August 2012 addendum opinions to be highly probative to the issue at hand.  In determining that the Veteran's hearing loss was not related to service, the VA audiologists considered the Veteran's medical history, including his in service treatment records, and provided a sound rationale based on the pertinent evidence of record.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the April 2012 examiner and the VA employee who wrote the August 2012 addendum opinion are both audiologists and possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, their opinions are shown to have been based on a review of the Veteran's claim file, including a detailed review of the audiological examinations evaluating the Veteran's hearing, and the opinions are accompanied by a sufficient explanation, specifically that the Veteran's current hearing loss was first recorded more than 45 years after discharge, and medical research does not support the delayed onset of noise induced hearing loss.  

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's assertions that his bilateral hearing loss is related to his military service.  

The Board also acknowledges the April 2011 letter from Dr. B. questioning the validity of the November 1967 audiological tests.  The letter, however, provides no objective evidence that the November 1967 tests were invalid, but merely speculates that the Audiometer used in the tests may have been improperly calibrated or the examiner may have misinterpreted the results.  Moreover, the August 2012 VA addendum opinion finds that the similarity of the results of the four audiological tests conducted in November 1967 suggests that the results are valid and reliable.  Unsupported speculation about the validity of the November 1967 audiological findings simply does not provide enough weight to undermine the validity of the 1967 findings or the June and August 2012 VA opinions, based in part, on the 1967 findings.  

In regard to the date of onset of hearing loss, although the Veteran claims his hearing loss began in service, medical examinations establish that the Veteran's hearing loss first manifested outside service in 2012.  As such, the most probative evidence shows that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Similarly, because the Veteran's hearing loss did not manifest to a compensable degree until 2012, service connection based on manifestation of hearing loss to a compensable degree within one year of discharge is not warranted.  See 38 C.F.R. § 3.307(a), 3.309(a). 

As the most probative evidence shows that it is less likely than not that the Veteran's bilateral hearing loss is related to service, the Board finds that the claim for service connection for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1.  New and material evidence having been submitted, the claim of service connection for bilateral hearing loss, is reopened

2.  Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


